Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Specifically, representative Claim 1 recites:
A method for calculating a single-well controlled reserve of a low- permeability/tight gas reservoir and analyzing residual gas thereof, wherein the method comprises: (1) calculating a reserve controlled by each gas well in a block: calculating a dynamic reserve controlled by each of multiple single wells in the block by using a material balance method and a modern production decline analysis method, wherein the modern production decline analysis method comprises a Fetkovich type curve method, a Blasingame production decline method, an Agarwal-Gardner production decline method and a flowing material balance method; and (2) establishing a new method for calculating the single-well controlled reserve of the low-permeability and tight gas reservoirs on the basis of a startup pressure gradient and a stress sensitivity.
	The abstract idea in the claim limitations have been highlighted in bold above.	Under the Step 1 of the eligibility analysis, we determine whether the claims are
to a statutory category by considering whether the claimed subject matter falls within the
four statutory categories of patentable subject matter identified by 35 U.S.C. 101:
Process, machine, manufacture, or composition of matter. The above claim is
considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, the abstract idea is considered to fall within the mathematical concepts grouping- mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I).
Next, under the Step 2A, Prong Two, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The additional element in the preamble: "a low-permeability/tight gas reservoir” (Claim 1) is not qualified for meaningful limitations because it only generally links the use of the judicial exception to a particular technological environment or field of use. 
	In conclusion, under the Step 2A, Prong Two, there are no additional elements considered individually and in combination with the other claim elements that are meaningful and reflect an improvement to other technology or technical field, improvement to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing.
 	And, therefore, they do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claim does not include additional elements that are sufficient
to amount to significantly more than the judicial exception (Step 2B analysis) because
no additional elements/steps that are not well-understood and conventional in the relevant art are recited (For example, from prior art of record, Xu and Mahmoud discloses calculating reserve of a low-permeability/tight gas reservoir).	
The independent claim, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-9 provide additional features/steps which are part of an expanded abstract idea of the independent claim. 
The additional elements in the claims such as an information data processing terminal for implementing the method (Claim 7) are examples of generic computer equipment (components) that are generally recited and, therefore are not qualified as particular machine and/or significantly more. 
These claims do not recite additional elements that are meaningful as they are recited in generality and/or not qualified as particular machine/ and/or eligible transformation and, therefore, do not reflect a practical application as well as not qualified for “significantly more” as well-understood/conventional in the relevant art based on prior art of record.
In conclusion, these dependent claims are not eligible for substantially similar
reasons as discussed with regards to the independent claims.


Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claim 4, the claimed program is non-statutory subject matter since it is not a process, machine, manufacture nor composition of matter; nor it is recorded on computer-readable medium, see MPEP 2106(IV)(B)(1).
Claim 4 lacks the proper preamble language for statutory computer program product. See MPEP 2100 for guidance on computer related inventions.
Examiner suggests a preamble as following: "A non-transitory computer readable medium containing a computer program for implementing the method for calculating …".
Appropriate Correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mahmoud et al. "EUR Prediction for Unconventional Reservoirs: State of the Art and Field Case." Paper presented at the SPE Trinidad and Tobago Section Energy Resources Conference, Port of Spain, Trinidad and Tobago, June 2018, hereinafter ‘ Mahmoud’, in view of Xu et al. "Case study: Numerical Simulation on Formation Damage in Low-permeability Gas Reservoir." Paper presented at the Nigeria Annual International Conference and Exhibition, Abuja, Nigeria, July 2011, hereinafter ‘Xu’.
Mahmoud discloses A method for calculating a single-well controlled reserve of a low- permeability/tight gas reservoir and analyzing residual gas thereof (Reserves estimation is a process that is constantly updated during the life of a reservoir. Its accuracy depends on the amount of data available and the method of forecast. Analytical models or rate transient analysis (RTA) methods are widely used for history matching and production forecast of unconventional reservoirs, p.1); wherein the method comprises: (1) calculating a reserve controlled by each gas well in a block: calculating a dynamic reserve controlled by each of multiple single wells in the block by using a material balance method and a modern production decline analysis method, wherein the modern production decline analysis method comprises a Fetkovich type curve method, a Blasingame production decline method, an Agarwal-Gardner production decline method and a flowing material balance method (Different models and methods have been introduced and used for reserves estimation and production forecast of unconventional reservoirs. These include volumetric calculations, material-balance, analogy theory, decline curve analysis (DCA), rate transient analysis (RTA), type curves, and numerical simulation…Material-balance method is also commonly used to calculate hydrocarbon in-place and estimate EUR by using the p/z versus cumulative gas production plots… Decline curve is the most commonly used method for estimating EUR, especially for forecasting unconventional plays. Arps’ decline method (Arps 1945) is the famous technique that has been historically the dominant industry model. However, the traditional Arp's decline over-forecasts reserves when used with low-permeability reservoirs (Lee and Sidle 2010; Sharma and Lee 2016). Unlike Arps’ empirical technique, type-curve methods were developed for DCA based on theoretical considerations (Fetkovich 1980; Carter 1985; Fetkovitch et al. 1987; Palacio and Blasingame 1993; Agarwal et al. 1999), p.2); calculating the single-well controlled reserve of the low-permeability and tight gas reservoirs on the basis of pressure gradient (RTA as well as pressure transient analysis have been used effectively to understand reservoir performance. They estimate certain characteristics using transient pressure data or long-term production data, p.8-9; Freeman et al. (2009) developed a numerical simulator that can be used for modeling tight/shale gas systems. This simulator was constructed with different capabilities and production features that relevant to those reservoirs such as ultra-tight matrix permeability, hydraulically fractured horizontal wells, multiple porosity and permeability fields, and desorption. Specialized plots of rate and pressure functions, in addition to maps of pressure distributions were used in this simulator to visualize and identify various flow regimes. Based on the diffusive flow, the authors pointed out that the flow behavior, in this type of ultra-low permeability reservoirs, is dominated by the extent/configuration of the fractures. Moridis et al. (2010) continued this work to identify and study the most important mechanisms and processes that affect the flow in tight/shale gas reservoirs using numerical simulation, p.11).
However, Mahmoud does not specifically disclose establishing a new method for calculating the single-well controlled reserve of the low-permeability and tight gas reservoirs on the basis of a startup pressure gradient and a stress sensitivity.
Xu discloses calculating reserve of the low-permeability and tight gas reservoirs on the basis of a startup pressure gradient and a stress sensitivity (Wu(2001) carried out tests in natural core sample in laboratory, and found that the gas threshold pressure gradient had the linear relationship with the inverse of the average permeability by fitting the experimental data. A better knowledge of stress sensitivity on formation damage may have a significant impact on numerical simulations of fluid flow in the low permeability gas reservoir and, therefore, on setting up the best production strategy… After initialization, the model has the gas reserves of 3.10 x 108 m3, the initial pressure distribution is shown in Figure 3, and gas saturation shown in Figure 4, p.1-2; When the impact of threshold pressure gradient is considered, the stable production period of the gas well is 150 days shorter than that when the impact of threshold pressure gradient is ignored, and the final recovery of stable production is 7.35% lower; (3) When the impact of stress sensitivity is considered, the stable production period of the gas well is 510 days shorter than that when the impact of stress sensitivity is ignored, and the final recovery of stable production is 12.52% lower, p.3). 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahmoud, in view of Xu, to establish a new method for calculating the single-well controlled reserve of the low-permeability and tight gas reservoirs on the basis of a startup pressure gradient and a stress sensitivity to improve accuracy and reliability in forecasting future production and estimating ultimate recovery (EUR) in supertight reservoirs.  


Claim 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mahmoud, in view of Xu, and in further view of Bowler et al. (US 20030196484 A1), hereinafter ‘Bower’.

With regards to Claim 4, Mahmoud in view of Xu, discloses the claimed limitations as discussed in claim 1.
However, Mahmoud does not specifically disclose a computer program for implementing the method for calculating a single-well controlled reserve of a low-permeability/tight gas reservoir and analyzing residual gas.
Bowler discloses a computer program for implementing the method for calculating reserve of a gas reservoir (Load all of the digital geophysical log data as in Appendix A. into an appropriate computer software program or spreadsheet. JLog.RTM. commercial software is programmed to calculate desorbed coal bed methane gas reserve and is used in this example [0023]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahmoud, in view of Xu, and in further view of Bowler, to utilize a computer program for improving accuracy and speed of calculating a single-well controlled reserve of a low-permeability/tight gas reservoir and analyzing residual gas (This invention rapidly calculates desorbed gas volumes in place from geophysical logs recorded in well bore [0002]; This method allows the accurate determination of gas reserves in place in non-cored and cored coal seams in a well and in adjacent or development wells without utilizing coring [0014], Bower).  


With regards to Claim 7, Mahmoud in view of Xu, , and in further view of Bowler, discloses the claimed limitations as discussed in claims 1 and 4.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahmoud, in view of Xu, and in further view of Bowler, to utilize an information data processing terminal such as a computer processor to execute a program for improving accuracy and speed of calculating a single-well controlled reserve of a low-permeability/tight gas reservoir and analyzing residual gas.


Examiner Notes with regards to Prior Art of Record

Claims 2, 3, 5, 6, 8 and 9 are distinguished over the prior art of record for the below discussed reasons.
With regards to Claim 2, Mahmoud, Xu, and Bowler, either singularly or in combination, fail to anticipate or render obvious
- a motion equation of unsteady gas seepage considering an effect of the startup pressure gradient is:                         
                            
                                
                                    ∂
                                    p
                                
                                
                                    ∂
                                    r
                                     
                                
                            
                        
                    - C =                         
                            
                                
                                    μ
                                    v
                                
                                
                                    0.001
                                    K
                                
                            
                        
                     + αρ (2.4 x 105                         
                            v
                            '
                            )
                        
                    2
…under the initial condition (15) and the boundary conditions (16) and (17), the partial differential equation (14) is solved to obtain the relationship between the formation pressure p and the position r and the time t, in combination with all other limitations in the claim as claimed and defined by applicant.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Poe et al. (US 20140083687 A1) discloses techniques may be applicable for characterization of well and reservoir properties of low permeability fractured shale gas or oil reservoirs.
Chang et al. (CN 106545336 A) discloses a method for calculating productivity considering the tight gas seepage mechanism, by using starting pressure gradient of gas seepage motion equation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571) 272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARI ALESSANDRO can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863